[Cite as State v. Hayden, 2021-Ohio-1604.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 28991
                                                   :
 v.                                                :   Trial Court Case No. 1990-CR-308
                                                   :
 ROBERT O. HAYDEN                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                              Rendered on the 7th day of May, 2021.

                                              ...........

MATHIAS H. HECK, JR., by HEATHER N. KETTER, Atty. Reg. No. 0084470, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

ROBERT O. HAYDEN, #226-375, P.O. Box 5500, Chillicothe, Ohio 45601
    Defendant-Appellant, Pro Se

                                             .............

DONOVAN, J.
                                                                                       -2-


      {¶ 1} Defendant-appellant Robert O. Hayden appeals pro se from an order of the

Montgomery County Court of Common Pleas, which overruled his “Motion to Enforce

Sentencing Entry Under the Ohio Constitution Act IV and I Judicial Power” (hereinafter

“motion to enforce”). Hayden filed a timely notice of appeal on December 17, 2020.

      {¶ 2} On November 24, 2020, Hayden filed his motion to enforce, arguing that the

Ohio Department of Rehabilitation and Correction (ODRC) continued to imprison him

beyond the maximum term of the sentence that was imposed when he was convicted of

rape in May 1990. The record establishes that the trial court sentenced Hayden to a

prison term of not less than ten years and no more than 25 years. The trial court denied

Hayden’s motion to enforce on November 30, 2020.

      {¶ 3} It is from this order that Hayden now appeals.

      {¶ 4} We note that Hayden filed his original appellate brief on January 11, 2021.

However, on January 22, 2021, he filed an amended brief, and we struck the original brief

from the record. (Decision & Entry, March 4, 2021). The State filed its brief on March 10,

2021; Hayden filed a reply brief on March 22, 2021, and an additional filing captioned

“Notice Evid.R. 201(E)” on March 26, 2021.

      {¶ 5} Hayden’s sole assignment of error states:

      APPELLANT/HAYDEN WAS DENIED DUE PROCESS AND EQUAL

      PROTECTION        OF    THE     FOURTEENTH         AMENDMENT        UNDER

      STATUTORY LAW IN VIOLATION OF THE UNITED STATES AND OHIO

      CONSTITUTIONS.

      {¶ 6} Hayden purports to argue that his rights to due process and equal protection

were violated when the trial court denied his motion to enforce.       However, Hayden
                                                                                           -3-


actually argues that he has served the entirety of his sentence for his rape conviction but

remains incarcerated. Hayden therefore contends that he is entitled to release from

prison.

       {¶ 7} As the State points out, the proper method by which to raise this argument

was for Hayden to file a petition for a writ of habeas corpus. Habeas corpus is available

where an individual's maximum sentence has expired and he is being held unlawfully.

Morgan v. Adult Parole Auth., 68 Ohio St.3d 344, 346, 626 N.E.2d 939 (1994). Rather

than filing a petition for a writ of habeas corpus, Hayden mistakenly filed his motion to

enforce with the trial court under his original criminal case number. However, habeas

relief falls outside the jurisdiction of the criminal court that originally convicted a

defendant. Once a final judgment has been issued pursuant to Crim.R. 32, the trial

court's jurisdiction ends. State v. Gilbert, 143 Ohio St.3d 150, 2014-Ohio-4562, 35 N.E.3d

493, ¶ 9. Therefore, after the judgment entry of conviction was filed by the trial court on

May 17, 1990, its jurisdiction ended with respect to Hayden’s criminal case.

       {¶ 8} Furthermore, when a habeas petitioner is an inmate of a correctional

institution, “no court or judge other than the courts or judges of the county in which the

institution is located has jurisdiction to issue or determine a writ of habeas corpus for [the

inmate's] production or discharge.” R.C. 2725.03. The Supreme Court of Ohio has held

that, where a petition is filed in the wrong judicial district, the court does “not have

jurisdiction to determine the issues in the habeas case on their merits.” In re Caves v.

Kelly, 2d Dist. Clark No. 2015-CA-18, 2016-Ohio-230, ¶ 5, citing Billiter v. Banks, 135

Ohio St.3d 426, 2013-Ohio-1719, 988 N.E.2d 556, ¶ 11.

       {¶ 9} Accordingly, neither this Court nor the Montgomery County Court of Common
                                                                                         -4-


Pleas has jurisdiction to rule on a habeas petition filed by Hayden, because he is currently

incarcerated at the Chillicothe Correctional Institution in Ross County, Ohio.        Ross

County is located in the Fourth Appellate District of Ohio. R.C. 2501.01(D). Therefore,

even if we were to construe Hayden’s motion to enforce as a properly filed petition for a

writ of habeas corpus, neither we nor the trial court would have jurisdiction to address the

merits of the motion.

       {¶ 10} Hayden’s sole assignment of error is overruled.

       {¶ 11} The judgment of the trial court is affirmed.



                                     .............

HALL, J. and EPLEY, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Heather N. Ketter
Robert O. Hayden
Hon. Mary Katherine Huffman